          Case 3:19-cv-08299-WHO Document 31 Filed 11/10/20 Page 1 of 2



 1
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9

10
     BONNIE JUE, D.D.S.,                         Case No. 19-cv-08299-WHO
11
                             Plaintiff,          ORDER ON STIPULATION TO
12                                               CONTINUE BRIEFING AND
     v.                                          HEARING DATES RE MOTIONS
13                                               FOR SUMMARY
     UNUM GROUP; UNUM LIFE                       JUDGMENT/ADJUDICATION
14   INSURANCE COMPANY OF
     AMERICA; and DOES 1-20,                     [Filed concurrently with Stipulation to
15   inclusive,                                  Continue]
16                           Defendants.         Honorable William H. Orrick
17

18
              The Parties have submitted a stipulation to continue briefing and hearing
19
     dates regarding their Motions for summary judgment/adjudication. Good cause
20
     appearing, the Court hereby approves the stipulation and orders as follows:
21
              The hearing date on Plaintiff’s motion for partial summary judgment is
22
     moved to January 13, 2021 at 2:00 p.m. Unum’s opposition will be due on
23
     December 9, 2020 and Plaintiff’s reply on December 16, 2020.
24
              Unum will file its motion for partial summary judgment no later than
25
     December 9, 2020 and will also be set the hearing on January 13, 2021. The
26
27

28
                                                              ORDER ON STIPULATION TO CONTINUE
     LA #4845-4744-9809 v1                      -1-      BRIEFING AND HEARING DATES RE MOTIONS
                                                          FOR SUMMARY JUDGMENT/ADJUDICATION
       Case 3:19-cv-08299-WHO Document 31 Filed 11/10/20 Page 2 of 2



 1   opposition and reply deadlines to Unum’s motion will be set according to the
 2   applicable local rules.
 3            IT IS SO ORDERED.
 4

 5
     Dated: November 10, 2020               By:
 6                                            Honorable William H. Orrick
                                              United States District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          ORDER ON STIPULATION TO CONTINUE
     LA #4845-4744-9809 v1                  -2-      BRIEFING AND HEARING DATES RE MOTIONS
                                                      FOR SUMMARY JUDGMENT/ADJUDICATION
